Poland, Ch. J.
The only question presented by the exceptions in this case is, whether by the internal revenue laws of the United States, an award of arbitrators is required to be stamped in order to its validity.
The principle established by the English courts, under the stamp acts of that country, “ that the act is to be construed strictly, and is not to be extended by construction, beyond cases that come clearly within its terms,” equally applies to our law.
The act does not name awards of arbitrators among those instruments required to be stamped.
The framers of the law aimed apparently as far as possible to name specifically all instruments required to be stamped, and if it was intended to include awards, it is singular they were, not named, *138They are instruments of so frequent occurrence, and of so important a character, and neither iu legal or common language ever bearing any other name except that of awards, that it would be very singular they should be forgotten, or intended to be included under some general name or class.
It is claimed that they are included in some of the general descriptions of instruments requiring stamps — agreements, or cont/racts, or certificates. But it is a sufficient answer to say that an award of arbitrators is never described or spoken of as either the one or the other, and the terms are inappropriate to such an instrument.
An award is in a certain technical sense a contract, precisely the same as a judgment, but neither is ever so spoken of, either in common parlance, or in the language of legal proceedings.
The term contract or agreement, i^ ordinarily applied to such instruments only as are the result of negotiation or arrangement between parties.
An award is an adjudication, or determination between parties, though the tribunal is selected, and derives its powers from the submission, which is strictly a contract between the parties. Its character is more that of a judgment than a contract. It is equally conclusive between the parties, but requires to be enforced by action, by reason of the lack of power of such domestic tribunals to enforce it by process of execution.
It is apparent, we think,'that the framers of the law intended to make the law analagous between ordinary law proceedings, and those of arbitrators.
A writ by which a suit is commenced, is required to be stamped, but no stamp is required upon the after proceedings by which the matter is brought to a final determination. No stamp is required on a verdict or a judgment.
So a stamp is required on an agreement or contract by which a controversy is submitted to arbitrators, but none upon the award which determines the controversy.
The term certificate, is less applicable to an award than the terms contract, or agreement. It is in no proper sense a certificate.
It is said that it may properly be called a certificate of appraisal of damages, But an award may be for damages, or it may not. *139It is not a necessary part of an award, nor is it its usual principal purpose. The language properly applies to a wholly different class of instruments.
We are satisfied that the court below decided correctly in holding the award good without a stamp.
Judgment affirmed.